DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-15, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0001043 A1 [Wenzel] in view of US 2015/0187550 A1 [Hirano].

Regarding Claim 1:
Wenzel teaches an apparatus for detecting a charged particle (abstract), the apparatus comprising 
a high energy conversion dynode configured to emit one or more secondary electrons or ions upon impact by a particle (Fig. 1 (1), ¶¶ 35-36), 
an electron multiplier comprising a plurality of dynodes (Fig. 1 (2), para 36) in an amplification chain configured to form an amplified electron signal output from the one or more secondary electrons or ions emitted by the high energy conversion dynode (¶ 16), and
wherein the apparatus is configured to convey the one or more secondary electrons or ions emitted by the high energy conversion dynode to an input electron emissive surface of the electron multiplier (¶¶ 16-17),
wherein the high energy conversion dynode is powered separately from the electron multiplier. As shown in Fig. 1, high energy conversion dynode (1) is “powered” by HV2 whereas the electron multiplier (2) is “powered” by HV1. That HV1 and HV2 may originate from the same source does not change the fact that the two portions are separately powered by two separate voltages. 
However, Wenzel fails to teach that the electron multiplier has a relatively low sensitivity section and a relatively high sensitivity section, each section being discrete and comprising a plurality of consecutive dynodes in the amplification chain, and each section being at or toward opposite ends of the amplification chain.
Hirano teaches an electron multiplier that applies dynode voltages (abstract) such that the electron multiplier has a relatively low sensitivity section and a relatively high sensitivity section (see Fig. 3 and ¶¶ 38-39, wherein one section has a higher magnitude voltage applied than the other, thereby indicating differences in sensitivity), each section being discrete and comprising a plurality of consecutive dynodes in the amplification chain (as demonstrated in Fig. 3), and each section being at or toward opposite ends of the amplification chain (as demonstrated in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the dynode voltages of Hirano to the discrete dynodes of Wenzel, thus providing the claimed high and low sensitivity regions in the same fashion they are provided in Hirano. One would have been motivated to do so since this would enhance ion detection efficiency. Hirano ¶ 39.

Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the apparatus is configured to convey the one or more secondary electrons or ions emitted by the conversion dynode to an input dynode of the electron multiplier (the final dynode of Wenzel is the input dynode since a signal is coming off of it).

Regarding Claim 5:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the high energy conversion dynode is physically incorporated within or about the electron multiplier (as shown in Wenzel Fig. 1).

Regarding Claim 6:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the electron signal output of the relatively high sensitivity section is a relatively high gain electron signal output, compared with the electron signal output of the relatively low sensitivity section (Hirano ¶ 39).  

Regarding Claim 7:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the relatively low sensitivity section is an analog section (analog section is interpreted to mean that the signal is measurable by a current measurement method), and the relatively high sensitivity section is a digital section (digital section is interpreted to mean that the signal is measurable by a pulse counting method). Hirano teaches that both current measurement methods and pulse counting methods of signal measurement. It would have been obvious to one of ordinary skill it the art before the effective time of the invention to use either method of signal measurement, since each provides useful information as to the properties of the detected ions per Hirano ¶ 8.

Regarding Claim 8:
The modified invention of claim 1 teaches the apparatus of claim 7, wherein the digital section output is configured so as to be usable as an input in an electronic counting circuit. Hirano Fig. 4 (90) shows such an output being supplied to such a circuit, which indicates that the signal is so useable. 

Regarding Claim 9:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the electron multiplier is configured such that the relatively low sensitivity section provides a relatively low gain electron signal output, and the relatively high sensitivity section provides a relatively high gain electron signal output. The voltages of  Hirano Fig. 3 inherently create a low gain section in the front portion, and a high gain section in the back portion. This is because the same mechanism arises as is disclosed in the instant invention (10:5-11), whereby the gain of the back section is equal to the product of the gains of the front and back electrodes.

Regarding Claim 10:
The modified invention of claim 1 teaches the apparatus of claim 1, but fails to specify that the relatively high sensitivity section and/or the relatively low sensitivity section(s) is/are configured to operate at an output current of at least about 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 75 or 100pA.  
Optimizing output current to be at least 5 pA is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Hirano teaches modifying the gain of the dynodes to increase the output current to a detectable level. ¶¶ 5-10. Therefore, the prior art teaches adjusting gain to optimize output current and identifies said current as a result-effective variable. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to optimize the output current of at least one section such that it is above 5 pA since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 11:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the high energy conversion dynode has an applied voltage of greater than about +1, +2, +3, +4, +5, +6, +7, +8, +9, +10, +15 or +20 kV or less than about -1, -2, -3, -4, -5, -6, -7, -8, -9,-0, -15 or 
-20kV.  Wenzel ¶ 38 discloses a conversion electrode at 25 kV.

Regarding Claim 12:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein a voltage applied to the high energy conversion dynode is decoupled from a voltage applied to the relatively low sensitivity section of the electron multiplier.  Wenzel Fig. 1 and ¶ 37 demonstrate that the conversion dynode is insulated from the rest of the multiplier. Such insulation is the claimed decoupling.

Regarding Claim 13:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the relatively low sensitivity section comprises at least about 6, 7, 8, 9,10, 11, 12, 13, 14, 15 or 16 discrete dynodes. Wenzel ¶ 36 discusses 20 plates. Hirano  ¶ 38 notes that in a 20 dynode set up, the first 9 dynodes may be the low sensitivity section, i.e. the first voltage distribution section.

Regarding Claim 14:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the relatively high sensitivity section comprises at least about 10, 11, 12, 13, 14, 15, 16, 17, or 18 discrete dynodes.  Wenzel ¶ 36 discusses 20 plates. Hirano  ¶ 38 notes that in a 20 dynode set up, the first 9 dynodes may be the low sensitivity section, i.e. the first voltage distribution section. That leaves 11 dynodes to be the high sensitivity section.

Regarding Claim 15:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the high energy conversion dynode is integral with the structure of the electron multiplier, immediately adjacent the electron multiplier, or within the electron multiplier structure.  See  Wenzel Fig. 1.

Regarding Claim 17:
The modified invention of claim 15 teaches the apparatus of claim 15, wherein a voltage bias applied to the high energy conversion dynode is less than about 5, 4, 3, 2 or 1 kV. Wenzel ¶ 38 discloses a conversion electrode at -25 kV.

Regarding Claim 24:
Wenzel teaches an apparatus for detecting a charged particle (abstract), the apparatus comprising 
a high energy conversion dynode configured to emit one or more secondary electrons or ions upon impact by a particle (Fig. 1 (1), ¶¶ 35-36), 
an electron multiplier comprising a plurality of dynodes (Fig. 1 (2), para 36) in an amplification chain configured to form an amplified electron signal output from the one or more secondary electrons or ions emitted by the high energy conversion dynode (¶ 16), and
wherein the apparatus is configured to convey the one or more secondary electrons or ions emitted by the high energy conversion dynode to an input electron emissive surface of the electron multiplier (¶¶ 16-17),
wherein the high energy conversion dynode is not electrically coupled to a dynode of the electron multiplier. As shown in Fig. 1, high energy conversion dynode (1) is coupled to HV2 whereas the electron multiplier (2) and its dynodes are coupled to HV1. Since HV1 and HV2 are set at different voltages (para 38) and are isolated from each other (para 37), one of ordinary skill in the art would not consider them to be electrically coupled. 
However, Wenzel fails to teach that the electron multiplier has a relatively low sensitivity section and a relatively high sensitivity section, each section being discrete and comprising a plurality of consecutive dynodes in the amplification chain, and each section being at or toward opposite ends of the amplification chain.
Hirano teaches an electron multiplier that applies dynode voltages (abstract) such that the electron multiplier has a relatively low sensitivity section and a relatively high sensitivity section (see Fig. 3 and ¶¶ 38-39, wherein one section has a higher magnitude voltage applied than the other, thereby indicating differences in sensitivity), each section being discrete and comprising a plurality of consecutive dynodes in the amplification chain (as demonstrated in Fig. 3), and each section being at or toward opposite ends of the amplification chain (as demonstrated in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the dynode voltages of Hirano to the discrete dynodes of Wenzel, thus providing the claimed high and low sensitivity regions in the same fashion they are provided in Hirano. One would have been motivated to do so since this would enhance ion detection efficiency. Hirano ¶ 39.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.
112, the applicant), regards as the invention. Claim 7 recites, “wherein the relatively low
sensitivity section is an analog section, and the relatively high sensitivity section is a digital
section.” It is unclear whether this limitation is indicating that the section provide analog and digital outputs from unclaimed detection elements, if they are describing the types of signals that might traverse the sections, or something elseentirely. The claims will be examined as best understood.


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-15, 17, 24 have been considered but are not persuasive.
The indefiniteness rejections of claim 16 is withdrawn since that claim was cancelled.
The indefiniteness rejection of claims 7-8 is maintained since the applicant’s amendments offer no clarity to the scope of the limitations at issue.
Applicant argues that Wenzel’s Fig. 1 cannot be read as two separate power supplies. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two separate power supplies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather, the claims require that the electrodes be “powered separately” (claim 1) or “not electrically coupled.” Wenzel’s Fig. 1, and paragraphs 37-38 describing the same, demonstrate that the electrodes are electrically isolated from each other, and receive different voltages. This disclosure is sufficient to teach the claimed limitations, even if it does not anticipate the argued limitations from the specification.
Applicant asserts that the dynodes of Wenzel may be electrically coupled even though the specification specifically states that they are electrically isolated from each other. Such speculation is irrelevant to the question of obviousness at hand, i.e., what the reference teaches to one of ordinary skill in the art. In this instance, one or ordinary skill would consider isolated electrical components to not be electrically coupled. This is because the analysis must be based on facts on the record, not speculation as to what was left out.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881